Citation Nr: 1202374	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for VA educational assistance.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 2003 to July 2004. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2007 administrative decision issued by the Department of Veterans Affairs (VA) Education Center at the Regional Office (RO) in St. Louis, Missouri. 

A review of the Veteran's substantive appeal, received in February 2009, shows that she requested a hearing before a Member of the Board (i.e., Veterans Law Judge) at the RO.  On April 8, 2011, the RO sent the Veteran notice that a hearing was scheduled for April 27, 2011.  The RO's April 8, 2011 notice was returned by the U.S. Postal Service as undeliverable.  The Veteran failed to appear for her scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.  


REMAND

The Veteran asserts that she is entitled to educational assistance.  She sates that she began Active Guard Reserved (AGR) duty on February 15, 2003, during which time she was authorized for benefits under Title 32, that she was on active duty from August 2003 to July 2004, during which time she was authorized for benefits under Title 10, and that she had additional AGR duty from July 2004 to December 2005, during which time she was authorized for benefits under Title 32.  She states that she took an early discharge in December 2005 due to a twin pregnancy, and that at that time she was told by a "GI Bill representative" in St. Louis that she would retain benefits.  See Veteran's notice of disagreement, received in September 2008; appeal (VA Form 9), received in February 2009.  

The claims folder contains a copy of the Veteran's orders, dated in February 2003,which informed the Veteran that she was ordered to full-time National Guard duty in an active guard/reserve status for the period from February 15, 2003 to February 14, 2006.  The orders state that the basis for her period of service was 32 38 U.S.C.A. § 502(f).  Another order shows that the Veteran was ordered to active duty on August 8, 2003.  An order, dated June 30, 2004, states that she had been mobilized for Contingency Operation Enduring Freedom, and that she was to be released from active duty on July 14, 2004.  An order, dated November 9, 2005, states that the appellant was discharged from the Army National Guard and as a reserve of the Army.  

The Veteran's discharges (DD Form 214's) include a discharge for the period from February 2003 to December 2005, and a discharge for the period from August 2003 to July 2004.    

In September 2007, the DoD determined that the Veteran was ineligible for educational assistance under the MGIB, and under Chapters 1606 and 1607 of Title 10.  See September 2007 DoD records.  The DoD indicated that the Veteran lacked sufficient active duty for Chapter 30 benefits, and that her ACDUTRA (active duty for training) was not a basis for a grant of such benefits.  The DoD further determined that her eligibility for Chapter 1606 benefits was suspended because she left the National Guard in 2005, and, similarly, that she would have lost any eligibility under Chapter 1607 because she left the National Guard in 2005.   

In September 2007, the RO denied the claim, after determining that the Veteran was not eligible for educational assistance under the Montgomery GI Bill (MGIB), 38 U.S.C.A. Chapter 30, the Montgomery GI Bill Selected Reserve (MGIB-SR) (Chapter 1606, of Title 10, United States Code), or Chapter 1607 of Title 10 of the United States Code (Reserve Educational Assistance Program) (REAP).  It appears that the RO's decision was based on the DoD's September 2007 findings, which it found dispositive.  See e.g., 38 C.F.R. § 21.7540 (a) (2011) (essentially stating that a branch of the Armed Forces is the only authority to determine whether a reservist is eligible to receive benefits).   

The Board finds that a remand is required.  In this case, it appears that the Veteran established eligibility to Chapter 1607 REAP benefits after she was mobilized in connection with Operation Enduring Freedom while serving in the Selected Reserves.  10 U.S.C.A. § 16163(a).  The RO's decision indicates that she lost eligibility upon her discharge in December 2005.

However, in October 2008, new legislation was enacted that provides for a 10 year period of eligibility from the date that a claimant is separated from the Selected Reserves.  See Act of October 14, 2008, Pub. L. 110-181 § 530(a)(1), amending 10 U.S.C.A. § 16164(a)(2) .  

To be eligible, three criteria must be met: (1) the claimant must have completed his or her military service obligation (MSO); (2) after completion of the MSO, claimant must be released from the Selected Reserves; and (3) the claimant must have been discharged under honorable conditions.  10 U.S.C.A. § 16164(a)(2).   

The RO's decision was dated prior to the October 2008 change in the law, and it does not appear that the December 2008 statement of the case applied the October  2008 change to 10 U.S.C.A. § 16164(a)(2) to the Veteran's case.  Therefore, a remand is required.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).  

In addition, the Veteran has argued that all of her service time has not been considered.  See Veteran's notice of disagreement, received in September 2008.  On remand, RO/AMC should obtain a clear accounting of all periods of the Veteran's service. 

Accordingly, the case is REMANDED for the following actions: 

1.  Request that the National Personnel Records Center (NPRC) or the Defense Finance and Accounting Service (DFAS) verify all periods of the Veteran's reserve service, including when reserve service began and ended, and clearly delineating the periods of active reserve service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA). Reports of retirement points do not provide sufficient information to satisfy the requirements of this remand order.  A listing of dates of service and whether within those dates the service can be characterized as active, ACDUTRA, or INACDUTRA, is needed. 

2.  Readjudicate the Veteran's claim of entitlement to educational assistance benefits, to include specifically considering the October 2008 legislative amendment that allows for a 10-year period of extension of eligibility beginning on the date on which the person separated from the Selected Reserve.  See 10 U.S.C.A. § 16164(a)(2).   If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 


_________________________________________________
F. JUDGE FLOWERS 
Veterans Law  Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 




